Citation Nr: 1134784	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  05-28 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected stress fractures of the right superior and inferior pubic rami.

2.  Entitlement to service connection for a left leg disorder, to include as secondary to service-connected stress fractures of the right superior and inferior pubic rami.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or claimant, served on active duty from December 1983 through September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in August 2004, June 2006, August 2007, and May 2008.

The RO's August 2004 rating decision, in relevant part, denied service connection for a left leg disorder to include as secondary to stress fractures of the right superior and inferior pubic rami, and service connection for a lung disorder to include bronchitis.  The Veteran disagreed and perfected her appeal for these two issues.  

In the RO's June 2006 rating decision, the Veteran's claim for an increased rating in excess of 10 percent for stress fractures of the right pubic rami was denied.  In September 2008, the Veteran perfected her appeal of the increased rating issue by filing a VA Form 9.

In an August 2007 rating decision, the RO determined that new and material evidence had not been received to reopen direct service connection for a low back disorder (in an adjudication that primarily considered the low back claim under the direct service connection theory of entitlement).  The Veteran disagreed with the denial of reopening and subsequently filed a substantive appeal in May 2008.  Also in May 2008, the RO issued a rating decision that purported to deny secondary service connection for a low back condition with leg manifestation as secondary to service connected disability of residuals of stress fractures of the right superior and inferior pubic rami.  Although the RO did not explicitly make a finding that new and material evidence had been received to reopen the issue of service connection for a low back disorder, by citing additional evidence received that pertained to secondary service connection, and by addressing the claim on the merits, the RO implicitly found that new and material evidence had been received and implicitly reopened the claim for service connection for low back disorder to address the reopened claim on the merits.  The Veteran also disagreed with the denial of service connection on the merits.  The result is that the RO reopened service connection for a low back disorder and adjudicated both the direct and secondary theories of entitlement.    

In May 2009, the Veteran appeared and provided testimony at a Board personal hearing which was held at the Board's offices in Washington, D.C.  A transcript has been incorporated into the record.  

The issues identified and outlined above came before the Board in October 2009, when the Board denied service connection for chronic bronchitis and denied a disability evaluation (rating) in excess of 10 percent for the residuals of stress fractures of the right pubic rami.  The Board also found new and material evidence has been received to reopen service connection for a low back disorder, reopened the claim of service connection for a low back disorder, to include the theory of secondary service connection (secondary to service-connected residuals of stress fractures of right pubic rami), and remanded the reopened claim for further development.  In October 2009, the Board also remanded the claim for service connection of a left leg disorder, to include as secondary to service-connected residuals of stress fractures of right pubic rami, for further development.

Evidence, in the form of copies of VA treatment reports, was received at the Board in 2011 regarding the pending claims; the evidence included a waiver of RO review, signed by the Veteran's representative.

The Board acknowledges that the Veteran has perfected an appeal regarding the issue of the denial of additional training by Vocational Rehabilitation and Employment Service, and that on her substantive appeal, dated in July 2007, she requested a hearing before the Board at its offices in Washington, D.C.  The Board will refer the claims file to the appropriate office so that Board personnel in Washington, D.C. may schedule the hearing for the issue of the denial of additional training by Vocational Rehabilitation.   


FINDINGS OF FACT

1.  The Veteran did not sustain a low back injury or disease in service, or manifest chronic low back symptoms in service.

2.  Symptoms of a low back disability were not continuous after service separation, and did not manifest for many years after separation from service.  

3.  Degenerative disc disease and degenerative joint disease of the lumbar spine did not manifest within one year of service separation in September 1987.

4.  A low back disability is not causally or etiologically related to service.

5.  A low back disability is not causally or etiologically related to the service-connected residuals of stress fracture of the right superior and inferior pubic rami.  

6.  The Veteran did not sustain a left leg injury or disease in service, or manifest chronic left leg symptoms in service.

7.  Symptoms of a left leg disability were not continuous after service separation, and did not manifest for many years after separation from service.  

8.  A left leg disability, characterized by swelling, pain, and numbness, is not causally or etiologically related to service.

9.  A left leg disability is not causally or etiologically related to the service-connected residuals of stress fracture of the right superior and inferior pubic rami.

10.  The Veteran does not have a separately diagnosed left leg disability manifesting swelling, pain, and numbness for which service connection may be granted.    



CONCLUSIONS OF LAW

1.  The Veteran's low back disability was not incurred in or aggravated by active service, nor is it otherwise causally related to service or to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The Veteran's left leg disability was not incurred in or aggravated by active service, nor is it otherwise causally related to service or to a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.14 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

a. Duty to Notify.  VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; 
(2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

VCAA notice letters mailed in January 2004, January 2005, and May 2007 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In these letters, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate her claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Dingess.

b. Duty to Assist.  The Board finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that the VA acquired the Veteran's service treatment records to assist the Veteran with her claim, in addition to VA treatment reports.  The Veteran did not identify any private treatment records.  The Board acknowledges that VA treatment records dated in 2010 include the Veteran's request to her mental health VA clinician to complete a form for a Social Security Disability benefits application and her reports to her mental health VA clinician that she had been granted disability benefits.  The statements by the Veteran referring to her Social Security disability benefits application and grant were reported entirely within mental health counseling sessions.  As the Veteran is currently service connected for a generalized anxiety disorder, evaluated earlier at 30 percent disabling and then later at 70 percent disabling, and as the Veteran has not indicated that her low back and left leg were part of the Social Security disability determination, the Board finds the weight of the evidence, including the fact that the Veteran has not indicated that back and left leg disorders were part of Social Security disability determination, all the evidence suggests that the Social Security disability application is not relevant to her claimed low back and left leg disorders.  See Golz v. Shinseki, 590 F.3d 1217 (Fed. Cir. 2010) (holding the duty to assist requires VA to obtain SSA records only where they are relevant, that is, where there is a reasonable possibility that the records could help the veteran substantiate the claim for benefits).  

The Veteran was provided two VA joint examinations in July 2004 and December 2009.  The Board finds that both examinations were thorough and productive of medical findings regarding the nature and etiology of the claims remaining before the Board.  The Board acknowledges that a February 2006 VA examination was inadequate, as the examiner provided no opinion at all regarding etiology. 

Following the December 2009 VA joints examination, the Veteran made several statements that that examination was inadequate because the examiner was not a physician, that the Board had ordered an examination by a physician, that the examiner conducted the examination in 20 minutes, and that the examiner had indicated her responses opposite of how she expressed them.  See Report of Contact and statement dated May 2010.  Notwithstanding the Veteran's assertions, the October 2009 Board remand ordered that the Veteran be provided with a VA examination, but it did not require that the examination be provided by a "physician," only by an appropriate examiner.  That the December 2009 VA joints examination was provided by a certified Physician Assistant is entirely in keeping with the Board's order.  See also Cox v. Nicholson, 20 Vet. App. 563 (2007) (holding that the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Board finds that the December 2009 VA examiner was competent to render a medical opinion regarding the Veteran's symptomatology, and there has been no evidence presented to show otherwise.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that a remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  The Board is entitled to assume the competency of a VA examiner, and the "appellant bears the burden of persuasion to show that such reliance was in error."  See Hilkert v. West, 12 Vet. App. 145, 151 (1999), aff'd, 232 F.3d 908 (Fed. Cir. 2000); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997).  The Veteran has not pointed to any evidence in the record that would cast doubt on the examiner's competency, nor is the Board aware of any such evidence.  Cf. Ashley v. Derwinski, 2 Vet. App. 307 (1992).  That the Veteran disagrees with the 2009 VA examiner's opinion is well established in the record; however that disagreement does not provide evidence that the December 2009 VA examiner was not competent or that the examiner's opinion was invalid.  While the Board regrets the Veteran was disappointed with the length of the examination, the Board notes that the purpose of the VA examination was not to treat the Veteran or to answer the Veteran's questions, but to be an objective assessment of the Veteran's condition, following the guidelines of an established checklist, and to gather evidence with which the Board may review the claim.  VA has satisfied its duty to assist.

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  Thus, in order to establish a secondary service connection claim, the veteran must show (1) the existence of a current (secondary) disability; (2) the existence of a service-connected disability; and 
(3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a).  A veteran may also establish secondary service connection by demonstrating that the current (secondary) disability became aggravated or chronically worsened by the already service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that "when aggravation of a Veteran's non- service-connected [secondary] condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 (1996) ("Additional disability resulting from the aggravation of a non-service-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a)").  If a veteran succeeds in establishing service connection for a secondary condition, "the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Low Back Disorder

The Veteran contends that her current low back disorder is related to her active service, or in the alternative, is related to her already service-connected stress fractures of the right superior and inferior pubic rami.  The Board will consider all theories of entitlement: presumptive, direct, and secondary.

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur a low back disorder injury or disease in service, and did not experience chronic symptoms of a low back disorder during service.  A review of the Veteran's service treatment records finds that the Veteran sought medical treatment over the span of two days for low back pain in August 1986.  In the August 1986 orthopedic clinic consultation, the service clinician noted she reported no trauma and that the pain in the right lower back did not radiate into the lower extremities.  The Veteran had full range of motion, though she was tender over her paraspinal muscles.  The assessment was mild back strain.  

During service, the Veteran sought treatment again, several months later, in November 1986, complaining about right-sided low back pain after pushing lockers over the weekend.  Again she had good range of motion, though she was tender over the right side.  The assessment was mild "sacro (illegible)."  In December 1986 she sought treatment again, dating the onset of the low back pain to two weeks prior, and three weeks prior, when she had been lifting weights.  The service clinician assessed pulled back muscles.  

In January 1987 during service, the Veteran was referred to the orthopedic clinic for an evaluation after reporting right hip and back pain.  The referral noted she was pending a medical board.  The service clinician noted there was no evidence of recent trauma, but that there was an increased level of activity within her unit.  She had full range of motion with her back, that she was tender of the right greater trochanter (hip) and over her lumbo-sacral area.  The assessment was trochantric bursitis of the right hip.  There were no further complaints of the low back in service.  As demonstrated by her behavior, the Veteran knew to seek out medical care for complaints of pain.  That the Veteran did not return for treatment or complain about her low back again, after the various complaints with particular onset dates were treated, is evidence that these scattered complaints resolved, and that the Veteran did not experience chronic symptoms.  Cf. Kahana v. Shinseki, No. 09-3525, slip op. at 14-15 (U.S. Vet. App. June 15, 2011) (Lance, J., concurring) (noting that, in cases involving combat, VA is prohibited from drawing an inference from silence in service medical records (SMRs), but explaining that in cases where such an inference is not prohibited, VA may use silence in the SMRs as contradictory evidence if the SMRs appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).

In March 1987, while still in service, she underwent a physical examination for the pending medical review board.  The March 1987 Report of Physical Examination found her "spine, other musculoskeletal" clinically abnormal; however, the examiner's entire note pertained to her right hip and referred to her stress fracture of the superior and inferior pubic rami.  The Veteran checked in the positive for recurrent back pain on the March 1987 Report of Medical History; however, in the examiner's notes and in the area for the Veteran's explanations, there were no references to the back or low back, but repeated references to the right hip and to the stress fracture of the pubic bone.  In June 1987, less than two weeks before her medical board hearing, the Veteran underwent a surgery clinic evaluation for her right hip-pelvic region pain.  The service clinician noted there was no tenderness in the spine or paraspinal muscles.  

In June 1987 the Veteran testified before the service medical review board.  The transcript is of record.  Her counsel requested a separate rating for pain and muscle spasms in her lumbosacral spine.  The Veteran stated that pain radiated from her right hip into her lower back, and that it had begun in September of the previous year (1986).  A member of the medical board inquired as to how it was that the March 1987 physical examination, prepared for the purpose of the medical board, contained no mention of any back problems, any spinal pain, or any muscle spasms at all.  (See June 1987 Transcript, p 22.)  The Veteran responded that she had assumed any entry in her medical records was already noted by the examiner.  The June 1987 medical board found that she was physically unfit for further service due to the stress fracture of the pubic rami bones, and the board reached no other finding.  

The Board finds that the Veteran's complaints of low back pain were assessed, at best, as a muscular strain, with determined onset dates, and that these complaints were not of chronic symptoms, but of discrete complaints that resolved.  That the June 1987 medical board itself questioned her about the lack of a low back assessment in the March 1987 physical examination and its failure to return a finding pertaining to low back pain and muscle spasms is further evidence that weighs against an in-service incurrence of a low back injury or disease and weighs against chronic symptoms in service of low back pain.  The Board also observes that she testified in June 1987 to experiencing chronic pain in her back since September of the previous year; however, that statement was contradicted by the objective record, wherein she reported, in November 1986 not two months of pain, but pain with an onset dates of two weeks, after strenuous activity.  As that statement of experiencing pain since September of the previous year was contradicted by the objective record, the Board finds that it is not credible.

Immediately following service, the Veteran submitted her original claim seeking service connection for "back pain."  She was afforded a VA examination in July 1988, which included an orthopedic evaluation.  The VA examiner noted her complaints of occasional back pain; however, no pathology was identified.  A lumbo-sacral spine x-ray study found a normal spine.  While the VA examiner concluded by assessing occasional back pain syndrome, the RO denied this original claim because no pathology had been identified.  

The Board finds that degenerative joint disease (DJD) and degenerative disc disease (DDD) of the low back or lumbar spine did not manifest within one year of service separation in September 1987.  No treatment records from any source provide reports of treatment or an assessment of DJD or of DDD of the low back within one year of service.  No treatment report of record indicated the Veteran was found to have DJD of the low back to a compensable degree within one year of her separation of service, and the Veteran has not reported that she had received such a diagnosis; therefore, the criteria for presumptive service connection for arthritis that manifests to a compensable degree within one year of service connection are not met.  See 38 C.F.R. § 3.307, 3.309.

Additionally, the weight of the evidence shows no continuity of low back symptoms since service separation.  Post-service medical records do not reflect post-service continuity of symptoms, and do not provide a diagnosis of a lumbar spine DJD or DDD until over a decade after service.  In this regard, the Board notes that the Veteran did not file the current claim for service connection for such a disability until 2003, nearly 15 years after her discharge from active service.  

VA treatment records span from November 1989 intermittently in the claims file (see Vol 2); however, references to low back pain are scattered and not continuous with no pathology identified.  In March 1990 the Veteran sought treatment and complained of low back pain since 1984 (which the Board observes is the year she reported her pubic bone fracture, and was now being reported as two years prior than the earlier reported date of September 1986).  An April 1990 limited bone scan of the lumbosacral spine and pelvis was normal, with no residual activity in the pubis to suggest stress fracture.  A May 1990 VA orthopedic clinic report noted the bone scan was normal and that the Veteran was discharged from the orthopedic clinic.  

After another gap in the record, the Veteran complained of low back pain in July 1993, which was assessed as low back pain.  Though a VA clinician noted the Veteran complained about aches and pains all over her body in an August 1998 assessment of chronic myalgia, the Veteran complained about low back pain again in particular in June 2001.  That June 2001 report noted her complaint of general stiffness in her low back and into the right leg, but that she continued to teach water aerobics.  Another report is dated July 2003, and then again in September 2004, whereafter complaints and requests for treatment become more regular.  

After assessments of simply low back pain, in November 2004, a fee-based evaluation noted mild DDD at L5-S1 and a minimal dextroconvex scoliosis at the upper lumbar level.  November 2004 VA treatment report also assessed mild DDD and DJD of the lumbar spine.  A June 2005 VA treatment entry noted the Veteran sought an appointment to discuss the pain in her lower back, following an auto accident in April 2005.  VA treatment records continue through 2010 and include a May 2008 primary care evaluation in which the Veteran reported constant low back pain since 1984.

In December 2009 the Veteran was afforded a VA joints examination.  The claims file was reviewed.  Following the Veteran's history, which she reported as including an auto accident in 1998, three motor vehicle accidents prior to entering service, and that her then current employment was as an aquatics instructor, such that she still swam and gave swimming lessons, the VA examiner conducted an objective examination.  The VA examiner found no scoliosis or lordosis, but that the Veteran's gait was abnormal, in that the Veteran walked with halting, antalgic, short steps.  The examiner opined the current low back disorder (lumbar spine DDD) was unlikely directly related to military service or to an injury in service.  The examiner opined that based upon a review of the claims file and the Veteran's reported history of motor vehicle accidents before and after service, these motor vehicle accidents were the likely etiology of the lumbar DDD.        

The Board finds that the weight of the evidence demonstrates that the current DDD of the lumbar spine is not directly related to service.  No medical opinion of record relates the current lumbar pathology directly to service or to an injury in service.  Further, the Board finds that the Veteran's very general statements reporting low back pain that has been continuous since 1984 to lack credibility and to lack probative value because they are inconsistent with the objective record and inconsistent with the Veteran's previously reported history of onset of low back symptoms.  A review of the service treatment records alone indicated that the Veteran did not complain about low back pain until August 1986, and then she did not report the pain had a two year onset, and in November 1986, attributed her low back pain to a weekend activity of moving lockers.  The March 1987 physical examination contained no complaints or findings or low back pain or muscle spasms and a June 1987 orthopedic assessment noted there was no tenderness along the spine.  Complaints found in VA treatment records are scattered along nearly 15 years of post-service treatment, which is not continuous.  Later statements by the Veteran, made during the course of a pending claim for benefits, that her low back pain has been continuous since 1984, are not credible and hold no probative value.

Consequently, and based on this evidentiary posture of no finding of chronic complaints or treatment for low back pain and muscle spasms during service, no findings of continuous low back pain symptoms since service, no diagnosis of arthritis within one year of separation of service to a compensable degree, and no credible opinion regarding a relationship between the current DDD of the lumbar spine directly to service, the Board finds that the preponderance of the evidence in this case is against the claim for direct service connection for a low back disorder, to include DDD of the lumbar spine.  The benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Regarding secondary service connection, the Board acknowledges that the Veteran herself has argued extensively that her current low back disorder is related to the service connected residuals of stress fracture of the right superior and inferior pubic rami.  

As reviewed above, the Veteran's service treatment records contain only the January 1987 request for treatment wherein the Veteran complained of both what was called right hip pain and low back pain.  Service clinicians determined she had right hip bursitis, as the reported pain came from her right hip up to her low back.  The remainder of her service treatment records were replete with complains of pain in her right hip and pubic bone area, but no other treatment record attributed her low back pain to her hip disorder.  The June 1987 service orthopedic assessment found the right hip bursitis had resolved.  Two weeks later, at her formal medical board hearing in June 1987, the Veteran discussed at great length her back pain, now dated as beginning the previous September, and her limping (right leg), and she attributed the low back pain and muscle spasms to her stress fracture of the pubic rami; however, the medical board members, which included doctors (officers in the medical corps), noted that the March 1987 physical examination found no such pathology.  

As well, the Veteran was afforded a VA examination in July 1988 and that VA examiner not only found no pathology regarding the complaints of low back pain, but found no residuals to the stress fracture of the pubic rami.  

In July 1993 a VA treatment report noted her complaint of low back pain.  The VA clinician noted after an examination that there was a slight sclerosis of the lumbar spine and pelvic tilt; however, the VA clinician noted with a "?," which the Board reads as questioned, whether this was related to the old pelvic tilt from the old fracture.  As the VA clinician included that question mark, the Board finds that the VA clinician did not endorse this theory of a relationship, but instead found it questionable.      

This reluctance on the part of clinicians, following many different examinations in different years, to endorse this theory of a medical relationship between the residuals of stress fracture of the right superior and inferior pubic rami and a low back disorder later diagnosed as DDD of the lumbar spine is what ultimately causes the Veteran's claim for secondary service connection to fail, despite her numerous and emphatic lay opinions to the contrary.

Following her current VA disability compensation claim, the Veteran was afforded a fee-based VA examination in July 2004 for her claim for service connection for a left leg disorder and regarding the severity of the already service-connected stress fracture of the pubic rami bones.  The fee-based examiner noted that the Veteran informed him, that a VA physician had told her, that she now had a curvature of the lower spine which was caused by overcompensation on the left because of the injury to the right superior and inferior pubic rami.  The Veteran's posture and gait were normal, though the VA fee-based examiner found tenderness along the thoracolumbosacral spine, especially in the area of the sacroiliac joint.  The examiner reached no diagnostic assessment regarding her low back and despite the Veteran's erroneous report (the July 1993 VA treatment record has been discussed above, and the clinician never used the word "overcompensate," but instead questioned a relationship between the mild scoliosis and the "old" stress fracture at all), the fee-based examiner found her residuals of stress fracture disability to be asymptomatic.  

As a part of her treatment, the Veteran had a VA orthopedic consultation in April 2005.  The VA clinician was asked by the Veteran whether the degenerative spine changes on the recent x-ray study were a result of the past stress fracture of the pubic rami.  The clinician concluded, following an objective examination and his own review of the spine x-ray study, that he could not determine if the old pelvic injury was the present cause of the spine DJD, but he did not think so.  This is not a positive opinion regarding a causal relationship between the residuals of stress fracture and the low back disorder, but a negative one.  As well, this opinion is probative as the VA clinician noted the Veteran's previous history, conducted his own examination to include his own review of the lumbar spine x-ray study, and reached a negative opinion, albeit somewhat hesitant.  

In June 2008 the Veteran sought a VA primary care evaluation and complained about low back pain that was especially bad, starting at the left buttock and going across to the right side.  The VA clinician noted the Veteran herself attributed the pain to "deterioration" of the L5-S1 vertebrae, but again, the VA practitioner did not endorse this or adopt this theory of deterioration, but found only back pain at the conclusion of the report.  On her September 2008 statement, as part of her substantive appeal, the Veteran noted that her VA practitioner "could not say" that the "problem" to the right side of her body caused the "problems" to the left side of the discs in her back.   

In December 2009, the Veteran was afforded the VA spine examination.  The VA examiner was asked to address the question of whether the low back disorder was etiologically related to the in-service stress fracture of the pubic rami, for which service connection had already been granted.  As noted above, the examiner considered the Veteran's history, that now included multiple motor vehicle accidents before and after service as reported by the Veteran, the entire claims file, and an objective examination.  The VA examiner found it unlikely the low back disorder was etiologically related even to the stress fracture of the superior and inferior pubic ramus bones.  The examiner found that the pubic rami healed without evidence of fracture, that the Veteran had a history of motor vehicle accidents both before and after service, that her history of pubic rami fracture as a stress fracture was not a "set up" for neurological conditions congruent to her present symptoms, and her gait was not significantly altered in a manner that would likely result in the development of lumbar DDD.  The Board finds the opinion of the VA examiner to be very probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

The record does not contain any medical opinion that the service-connected stress fracture of the pubic rami caused or is related to the lumbar spine DDD.  On the contrary, the 1993 VA practitioner found such a theory questionable, the 2004 fee-based VA examiner found the stress fracture asymptomatic, the 2005 VA orthopedic consultation found any relationship something the VA clinician would "doubt," the Veteran stated in September 2008 that her own VA practitioner could not say that the "right" sided stress fracture had caused the problems to the left side of the discs of her back, and finally, the December 2009 VA examiner opined it was unlikely.

The only positive opinion regarding such a relationship is that of the Veteran, as found in her many statements.  While the Veteran is competent to report symptoms that she has experienced, the matter of the etiology of a diagnosed disorder as complex as DDD requires medical expertise and special testing such as X-rays to determine.  See Jandreau.   Thus, as a lay person, the Veteran is not competent to offer an opinion on medical causation, especially with regard to an issue as complicated as the musculoskeletal system, in particular the spine, which can require x-ray studies or specialized image testing and is internal to the body, and the Board may not accept her unsupported lay speculation with regard to this matter.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).  

That the Veteran was employed as a water aerobics instructor, and was in 2002 a certified kick-boxing instructor (see April 2002 and April 2004 statements), is not evidence of medical training sufficient to make the Veteran's lay opinions valid medical assessments.  The Board further notes, again, that while the July 1993 VA clinician found what he determined to be mild scoliosis, he questioned ("?") whether there was any relationship to the old stress fracture.  That the Veteran reported to the July 2004 fee-based examiner that she had been told by a VA physician that this curve was caused by overcompensation on the "left" because of the injury to the right superior and inferior pubic rami is a statement that has no support in the objective record.  As such, this assertion when attributed by the Veteran to a VA clinician is not credible and certainly not probative.      
 
Therefore, the Board finds that the weight of the competent evidence does not relate the low back disorder, diagnosed as DDD of the lumbar spine, to military service.  Moreover, there is no medical nexus evidence of record otherwise linking this low back disorder to the service-connected residuals of stress fracture.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To the contrary, the Board points out that neither the Veteran's VA treating providers nor the VA examiners have associated the DDD of the lumbar spine to service or to the service-connected residuals of stress fracture.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).

Consequently, and based on this evidentiary posture, the Board finds that the preponderance of the evidence in this case is against the claim for service connection for a low back disorder, to include as secondary to service-connected residuals of stress fracture of right superior and inferior pubic rami.  The benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Service Connection for a Left Leg Disorder

The Veteran contends that her left leg disorder, that is, a disorder characterized by pain and swelling and numbness, is due to her service-connected residuals of stress fracture of right superior and inferior pubic rami, or, alternatively, due to the low back disorder that she attributed to her service-connected stress fracture disorder.  In particular, she attributes her left leg disorder to the "overcompensation" by the left side of her body to the right side residuals of stress fracture, as well as the deterioration of the L-5 and S-1 discs of her lumbar spine, which are deteriorating unevenly due to the overcompensation brought upon by the residuals of the stress fracture of her pubic rami.  See December 2003 statement, September 2004 statement, December 2006 statements, respectively.  In her testimony before the undersigned in June 2009, the Veteran acknowledged that there has been no left leg disorder that has been diagnosed separately from the low back disorder, and that there was no separate left leg disorder incurred in service.  See Transcript, pp. 9-10.  Nonetheless, the Board will address whether service connection is warranted on direct and secondary bases.

After a review of the evidence, the Board finds that service connection is not warranted on a direct basis.  The Veteran's service treatment records are silent regarding any injury, complaints, treatment, or diagnosis of a left leg disorder while in service.  Indeed, in her testimony before the formal medical review board during service, she described pain that shot down her right leg from her low back, not her left leg.  See June 1997 Transcript.  The Veteran does not now assert, and the record does not provide, any indication that a left leg disorder, characterized by swelling, pain, and occasional numbness, was manifested during service or causally related to service.  The service treatment records are negative for even symptoms of a left leg disorder during service.

The record also demonstrates that the weight of the evidence is against continuity of left leg symptomatology from service separation from service to the present time.  The July 1988 VA orthopedic examination specifically found no residual clinical finding from the pubic rami fracture.  Rather, the evidence shows complaints of left ankle swelling (Achilles) beginning in the record in June 2001, well over ten years after separation from service.  VA treatment records dated in the 1990s contain no complaints regarding the left leg.  The Veteran reported to a VA clinician in January 2002 that her left foot and ankle had experienced recurrent swelling in the past year and that she had been treated for a left calf phlebitis in service.  As these statements are not supported by the objective evidence and are inconsistent with the Veteran's own, more contemporaneous reports of symptoms, they are not credible or probative.  

The Veteran was afforded the VA examination in December 2009.  While the VA examiner did reach the diagnosis of DDD of the lumbar spine with intermittent sciatica, the VA examiner did not find a neurological disorder of the left leg.  Further, January 2010 neurological testing concluded with a normal examination.  

Such a prolonged period from service separation until June 2001 without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As such, based on all the evidence, including the Veteran's lay reports of history and symptoms during service and after service, the Board finds that the preponderance of the evidence is against findings of in-service injury or disease of the left leg, chronic left leg symptoms to include swelling, numbness, and pain shooting down the left leg in service, or continuous left leg symptoms after service; therefore, there is no basis to relate the any current left leg disability to service, as there is injury or disease in service to which a left leg disability could be related, and no continuous symptoms to provide a nexus to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board then considers service connection for a left leg disorder on a secondary basis.  The Veteran asserts that her left leg disorder, which remains a disorder characterized by swelling, pain, and numbness, is due to her current DDD of the lumbar spine, which she asserts is in turn ultimately related to the service-connected residuals of stress fracture of the pubic rami.  She alternatively asserts that the left leg disorder is due to the service connected residuals of stress fracture itself.  

The Veteran primarily contends argues that she has a left leg disability that is secondary to what should be a service-connected low back disability.  In the earlier portion of this decision, the Board determined that service connection is not warranted for a low back disability.  As there is no predicate low back service-connected disability upon which a grant of secondary service connection may be based, this theory of her service connection claim fails as a matter of law.  
38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran was afforded the December 2009 VA examination.  The examiner was asked to consider whether any left leg neurological disorder was related to the service-connected residuals of stress fracture.  (The examiner also examined the Veteran's claimed leg length discrepancy, and upon measurement, found .25 centimeter difference.  The examiner did not find this to be a significant difference).  Following a review of the claims file and an objective examination that included a separate neurological examination, the VA examiner did not assess any left leg neurological disorder, other than the previously assessed DDD of the lumbar spine with intermittent sciatica.  The VA examiner noted the physical examination did not provide evidence of a neurological disorder that was related to either DDD of lumbar spine or the (service-connected) residuals of stress fracture disorder.  The VA examiner reasoned that the history of a stress fracture was not a set up for neurological conditions congruent with the present symptoms of a left leg disorder.  

The claims file is replete with statements and reports by the Veteran, informing VA clinicians in various evaluations over many years, that her left leg pain and numbness was a result of the deterioration of the L5-S1 discs in her back.  See June 2008, primary care.  Her VA primary care practitioner found her veneous Doppler within normal limits in February 2002.  In August 2008 she complained of an especially bad left leg swelling.  Not only did her VA practitioner not attribute this swelling to her service-connected stress fracture, but the VA practitioner assessed it as essentially benign, though it could have a component of venous stasis.  See also September 2008 entry.   

Therefore, the record contains no credible medical opinion or assessment of the collection of left leg symptoms comprising one disorder, or that that left leg disorder was related to the already service-connected residuals of stress fracture of the pubic rami.  

The Veteran's lay statements do also attribute the left leg disorder to her service- connected disability of the residuals of stress fracture of the pubic rami.  In support, the Veteran submitted photocopied pages of book excerpts regarding orthopedic impairments (submitted in 2001) and referred to them in her September 2004 statement.  Normally medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'".  Mattern v. West, 12 Vet. App. 222 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).    

In this case, the Veteran apparently contends that the information contained in this material supports her supposition that her left leg pain resulted from compensation from the right-sided pubic bone injuries.  In this statement, the Veteran also stated that the original 1989 examination report "should" include comments attributing the left leg pain to her public bone stress fracture.  The Board observes that the original VA examination was afforded to her in 1988 and the examiner's comments include no such observation, but instead find no residuals at all of a left leg disorder.  As well, the Board finds the book excerpt does not specifically relate to the Veteran's stress fracture of the pubic rami nor does the very general information of what could happen provide information that outweighs the more specific, individualized assessments of what has actually happened to the Veteran by her own treating practitioners and by examiners who have considered both her history and her current condition.  The Board finds the excerpted information to have very little probative value.  

Again, while the Veteran is competent to report her symptoms as she experiences through her senses, the matter of the etiology of a diagnosed disorder requires medical expertise to determine.  See Jandreau.   Thus, as a lay person, the Veteran is not competent to offer an opinion on medical causation, especially with regard to an issue as complicated as the entire left leg and neurological complaints which require special testing, and the Board may not accept her unsupported lay speculation with regard to this matter.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).  

No other evidence of record relates either by causation or aggravation the Veteran's left leg disorder, characterized by pain, swelling, and numbness, to her service-connected residuals of stress fracture of pubic rami disability.  Therefore, the Board finds that a preponderance of the evidence is against the claim of service connection for a left leg disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability, to include as secondary to the service-connected residuals of stress fracture of pubic rami, is denied.

Service connection for a left leg disability, to include as secondary to the service-connected residuals of stress fracture of pubic rami, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


